PER CURIAM:
In its order of September 30, 1982, the Occupational Safety and Health Review Commission in effect set aside a settlement agreement between the Secretary of Labor and the employer, Brown & Root, remand*995ing the matter for a hearing on the objections to the agreement raised by intervenor International Association of Bridge, Structural and Ornamental Iron Workers, AFL-CIO. On the basis of Donovan v. Oil, Chemical, and Atomic Workers International Union, Local 4-28, 718 F.2d 1341, 1353 (5th Cir.1983) we reverse this order and remand to the Review Commission for dismissal of the petition for review.
REVERSED AND REMANDED.